     Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 1 of 17 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

PENSION FUND OF CEMENT MASONS’ UNION                   )
LOCAL UNION NO. 502; CEMENT MASONS’                    )
INSTITUTE LOCAL 502 WELFARE TRUST FUND;                )   CASE NO.: 20-cv-6740
CEMENT MASONS’ LOCAL 502 AND PLASTERERS                )
AREA 5 ANNUITY FUND; CEMENT MASONS’ LOCAL              )   JUDGE:
NO. 502 RETIREE WELFARE FUND; CEMENT                   )
MASONS’ ROCK ASPHALT AND COMPOSITION                   )   MAG. JUDGE:
FLOOR FINISHERS LOCAL UNION NO. 502 A.F.L-             )
C.I.O. SAVINGS FUND; CEMENT MASONS’ UNION              )
LOCAL 502 APPRENTICE EDUCATIONAL AND                   )
TRAINING TRUST; CEMENT MASONS’ LOCAL                   )
UNIONS 502, 803 AND 11 AREAS 161, 362 AND 638          )
LABOR MANAGEMENT COOPERATION TRUST                     )
FUND; and CEMENT MASONS’ UNION LOCAL NO.               )
502 PLASTERERS AREA 5,                                 )
                                                       )
             Plaintiffs,                               )
                                                       )
      vs.                                              )
                                                       )
HOOKS AV, LLC d/b/a HOOKS CONCRETE AND                 )
CONSTRUCTION, an Illinois limited liability company;   )
and                                                    )
SHERMAN L. NEAL, an individual,                        )
                                                       )
             Defendants.                               )

                                     COMPLAINT

      NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION

LOCAL UNION NO. 502, the CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE

TRUST FUND, the CEMENT MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY

FUND, the CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR

FINISHERS LOCAL UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT

MASONS’ UNION LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING TRUST,

the CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND, the CEMENT



                                      Page 1 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 2 of 17 PageID #:2




MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND 638 LABOR

MANAGEMENT COOPERATION TRUST FUND and the CEMENT MASONS’ UNION

LOCAL NO. 502 PLASTERERS AREA 5, complaining of Defendants HOOKS AV, LLC d/b/a

HOOKS CONCRETE AND CONSTRUCTION and SHERMAN L. NEAL, and in support, allege

as follows:

                              JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1104, 1132 and 1145) and Section

       301 of the Labor-Management Relations Act.        (29 U.S.C. § 185).    The Court has

       jurisdiction over the subject matter of this action pursuant to 29 U.S.C. § 1132 and 28

       U.S.C. § 1331. The Court also has supplemental jurisdiction over the Plaintiffs’ fraud

       claims pursuant to 28 U.S.C. § 1367.

2.     Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PENSION

       FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502, the CEMENT

       MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND, the CEMENT

       MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the CEMENT

       MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS LOCAL

       UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND, the CEMENT MASONS’ UNION

       LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING TRUST, and the

       CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND (collectively the

       “TRUST FUNDS”) are administered at 739 25th Ave., Bellwood, Illinois 60104 and

       pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions




                                         Page 2 of 17
     Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 3 of 17 PageID #:3




      giving rise to Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern

      Division.

                                              PARTIES

3.    The TRUST FUNDS receive contributions from numerous employers pursuant to the

      Collective Bargaining Agreement (“CBA”) entered into between the CEMENT MASONS’

      UNION LOCAL NO. 502 PLASTERERS AREA 5 (“UNION”) and the Concrete

      Contractors Association of Greater Chicago/Mid-America Regional Bargaining

      Association and, therefore, are multiemployer plans under 29 U.S.C. § 1002(37).

4.    The CEMENT MASONS’ LOCAL UNIONS 502, 803 AND 11 AREAS 161, 362 AND

      638 LABOR MANAGEMENT COOPERATION TRUST FUND (“LMCC”) is a labor

      management cooperation committee that is administered in Bellwood, Illinois.

5.    Pursuant to Sections 502(a)(3) and 515 of ERISA (29 U.S.C. §§ 1132 and 1145), the

      TRUST FUNDS and the LMCC are authorized to bring this action on behalf of their

      participants and beneficiaries for the purpose of collecting unpaid contributions.

6.    The UNION is the bargaining representative of the Defendant HOOKS AV, LLC d/b/a

      HOOKS        CONCRETE      AND      CONSTRUCTION’s          (“HOOKS”)       bargaining-unit

      employees.

7.    The Defendant HOOKS is an Illinois corporation with its principal place of business in

      Plainfield, Illinois.

8.    The Defendant SHERMAN L. NEAL (“NEAL”) is the Manager, President and sole

      member of Defendant HOOKS.




                                         Page 3 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 4 of 17 PageID #:4




                                      COUNT I
                            BREACH OF CONTRACT – HOOKS

9.     Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-8 of this

       Complaint with the same force and effect as if fully set forth herein.

10.    HOOKS is an employer engaged in an industry affecting commerce, which agreed to be

       bound by the terms of the CBA through a Memorandum of Agreement. (A copy of the

       Memorandum of Agreement is attached as Exhibit 1); (a copy of the CBA is attached as

       Exhibit 2).

11.    Through the CBA and Memorandum of Agreement, HOOKS agreed to be bound by the

       provisions of the Agreements and Declarations of Trust which created the TRUST FUNDS

       (hereinafter referred to as the “Trust Agreements”).

12.    Pursuant to the provisions of the CBA, Memorandum of Agreement and Trust Agreements,

       HOOKS is required to make monthly reports of the number of hours worked by its

       bargaining-unit employees and pay contributions to the TRUST FUNDS and LMCC for

       each hour that a bargaining-unit employee performs any work at the negotiated rate set

       forth in the CBA. The monthly reports and contributions during all relevant times were

       due on or before the 15th day of the calendar month following the calendar month during

       which the work was performed. (Exhibit 2).

13.    Pursuant to the CBA, HOOKS is required to deduct five dollars ($5.00) from its

       bargaining-unit employees’ wages for each hour worked and remit the wage deduction to

       the CEMENT MASONS’ ROCK ASPHALT AND COMPOSITION FLOOR FINISHERS

       LOCAL UNION NO. 502 A.F.L.-C.I.O. SAVINGS FUND (“SAVINGS FUND”).

       (Exhibit 2).




                                           Page 4 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 5 of 17 PageID #:5




14.    Pursuant to the CBA and properly executed check-off cards, HOOKS is required to deduct

       four percent (4%) from its bargaining-unit employees’ wages for each hour worked and

       remit it to the UNION. (Exhibit 2).

15.    Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132) and the provisions of the CBA

       and Trust Agreements, employers who fail to submit their monthly reports and

       contributions to the TRUST FUNDS and the LMCC, and dues to the UNION, on a timely

       basis are responsible for the payment of liquidated damages equal to fifteen percent (15%)

       of the amount unpaid, plus interest at a rate of ten percent (10%) per annum, and any

       reasonable attorneys’ fees and costs of maintaining suit, as well as any auditor fees

       incurred. (Exhibit 2).

16.    For the months of January, February, March, April, May, June and July 2020, HOOKS

       remitted reports (“zero-hour reports”) which indicated that it had not employed any

       UNION members (“cement mason members”). (Redacted copies of the remittance reports

       are attached as Exhibit 3).

17.    In September 2020, cement mason members inquired with the TRUST FUNDS regarding

       the contributions that should have been payable by HOOKS for work performed in January,

       February, March, April and May 2020.

18.    The cement mason members provided the TRUST FUNDS with some check stubs that they

       could locate but the TRUST FUNDS have been unable to determine the full amount that

       HOOKS failed to pay.

19.    Upon learning about the work performed by the cement mason members in January,

       February, March, April and May 2020, the UNION’s Financial Secretary, Lawrence




                                         Page 5 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 6 of 17 PageID #:6




       Picardi, Sr., communicated with HOOKS about the work that was allegedly performed by

       HOOKS’ cement mason employees during those months.

20.    In response to the UNION’s inquiry, HOOKS’ Manager, President and sole member,

       NEAL, remitted revised remittance reports for June and July 2020. (Redacted copies of

       the revised remittance reports are attached as Exhibit 4).

21.    However, the hours identified by NEAL in the revised remittance reports do not match up

       with the hours provided in some of the check stubs. Principally, the hours worked by

       HOOKS’ cement mason employees were not performed in June or July 2020; rather, the

       hours worked by HOOKS’ cement mason employees were performed in January, February,

       March, April and May 2020.

22.    According to the information provided by HOOKS and HOOKS’ cement mason

       employees, HOOKS was a concrete subcontractor of Enlight Contracting, LLC (“Enlight”)

       on the Chicago Department of Transportation’s (“CDOT”) Safe Routes to Schools

       initiative. Specifically, it appears that HOOKS’ cement mason employees performed work

       on several CDOT Safe Routes to Schools locations, including the following:

       A.     64th and Western;

       B.     71st and Union;

       C.     74th and Chapel; and

       D.     Champlain and Marquette.

23.    The TRUST FUNDS recently requested certified payroll records for the work performed

       by HOOKS’ cement mason employees under HOOKS’ subcontract with Enlight on the

       CDOT’s Safe Routes to Schools initiative projects on the south side of Chicago.




                                          Page 6 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 7 of 17 PageID #:7




24.    HOOKS failed to pay contributions and union dues to the TRUST FUNDS and UNION

       for the months of January, February, March, April and May 2020 in an unknown amount.

25.    As a result of the unpaid contributions and union dues, HOOKS owes liquidated damages

       and interest in an unknown amount to the TRUST FUNDS and UNION.

26.    HOOKS has a continuing obligation to remit monthly contribution remittance reports,

       contributions and union dues on a monthly basis to TRUST FUNDS and UNION, and to

       comply with the terms of the CBA, Memorandum of Agreement and Trust Agreements.

27.    Plaintiffs have been required to employ the undersigned counsel to collect the monies that

       are due and owing from HOOKS.

28.    Plaintiffs have complied with all conditions precedent in bringing this suit.

29.    HOOKS is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

       Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust Agreements, and 29

       U.S.C. § 1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.     That Judgment be entered in favor of Plaintiffs and against Defendant HOOKS for all

       contributions and union dues owed on behalf of HOOKS’ cement mason employees during

       the period of January 2020 through present;

B.     That Judgment be entered in favor of Plaintiffs and against Defendant HOOKS for

       liquidated damages and interest resulting from its failure to pay contributions and union

       dues in a timely manner;




                                           Page 7 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 8 of 17 PageID #:8




C.     That Judgment be entered in favor of Plaintiffs and against Defendant HOOKS for any

       and all other contributions and union dues, liquidated damages and interest found to be due

       and owing in addition to those referenced in Paragraphs A and B above;

D.     That Defendant HOOKS be ordered to pay the reasonable attorneys’ fees and costs incurred

       by the Plaintiffs pursuant to the CBA, Memorandum of Agreement, Trust Agreements, and

       29 U.S.C. § 1132(g)(2)(D); and

E.     That Plaintiffs have such other and further relief as the Court may deem just and equitable

       all at the Defendant HOOKS’ cost pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                  COUNT II
                  BREACH OF FIDUCIARY DUTY – SHERMAN NEAL

30.    Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-29 of this

       Complaint with the same force and effect as if fully set forth herein.

31.    Pursuant to the CBA, Defendant HOOKS is required to deduct $5.00 from its bargaining-

       unit employees’ wages for each hour worked and remit it to the SAVINGS FUND.

       (Exhibit 2).

32.    Section 2510.3-102(a)(1) of the Department of Labor’s Regulations defines a plan asset as

       “amounts that a participant has withheld from his wages by an employer, for contribution

       or repayment of a participant loan to the plan, as of the earliest date on which such

       contributions or repayments can reasonably be segregated from the employer’s general

       assets.” (29 C.F.R. § 2510.3-102(a)(1)).

33.    Section 3 of ERISA provides that “a person is a fiduciary with respect to a plan to the

       extent he exercises any discretionary authority or discretionary control respecting

       management of such plan or exercises any authority or control respecting management or

       disposition of plan assets . . .” 29 U.S.C. § 1002(21)(A)).


                                           Page 8 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 9 of 17 PageID #:9




34.    Section 404(a)(1) of ERISA requires that a fiduciary act “for the exclusive purpose of

       providing benefits to the participants and beneficiaries” and act “with the care, skill,

       prudence and diligence under the circumstances then prevailing that a prudent man acting

       in a like capacity and familiar with such matters would use in the conduct of an enterprise

       of a like character and with like aims.” (29 U.S.C. § 1104(a)(1)).

35.    NEAL, in his capacity as the Manager, President and sole member of HOOKS, withheld

       $5.00 per hour from his bargaining unit employees’ paychecks for work they performed

       during the period of January 2020 through present in an unknown amount.

36.    The withheld SAVINGS FUND deductions became plan assets on the day they became

       due and owing to Plaintiffs, the 15th day of the calendar month following the calendar

       month during which the work was performed. (Exhibit 2).

37.    Rather than pay the SAVINGS FUND deductions to the Plaintiffs, NEAL, in his capacity

       as the Manager, President and sole member of HOOKS, elected to either use the money to

       pay other creditors or transferred it to himself.

38.    Consequently, NEAL became a plan fiduciary when he failed to remit timely payment of

       the SAVINGS FUND deductions, as he exercised discretionary authority and control over

       plan assets.

39.    As a result of his failure to remit timely payment of the SAVINGS FUND deductions,

       NEAL breached his fiduciary duty to the SAVINGS FUND’s participants, as he failed to

       act for the exclusive purpose of providing benefits to the participants when he failed to

       remit timely payment of the SAVINGS FUND deductions.

40.    NEAL also failed to act with the requisite care, skill, prudence and diligence imposed upon

       him by ERISA when he failed to remit timely payment of the SAVINGS FUND deductions




                                            Page 9 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 10 of 17 PageID #:10




        to the SAVINGS FUND.

41.     Plaintiffs have been required to employ the undersigned attorneys to collect the monies

        that are due and owing from NEAL.

42.     Plaintiffs have complied with all conditions precedent in bringing this suit.

43.     NEAL is obligated to pay the reasonable attorneys’ fees and court costs incurred by the

        Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and 29

        U.S.C. § 1132(g).



WHEREFORE, Plaintiffs respectfully request:

A.      That Judgment be entered in favor of the SAVINGS FUND and against Defendant NEAL

        in an unknown amount for unpaid SAVINGS FUND deductions owed the months of

        January 2020 through present;

B.      That Judgment be entered in favor of the SAVINGS FUND and against Defendant NEAL

        in an unknown amount for liquidated damages and interest calculated at a rate of ten

        percent (10%) per annum from the due date through the date of a Judgment;

C.      That Judgment be entered in favor of Plaintiffs and against Defendant NEAL for all unpaid

        SAVINGS FUND deductions, along with the resulting liquidated damages and interest,

        that are found to be due and owing in addition to the amounts referenced in paragraphs A

        and B above;

D.      That Defendant NEAL be ordered to pay reasonable attorneys’ fees and costs incurred by

        the Plaintiffs pursuant to the Collective Bargaining Agreement, Trust Agreements and 29

        U.S.C. §1132(g); and




                                           Page 10 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 11 of 17 PageID #:11




E.      That Plaintiffs have such other relief and further relief as the Court may deem just and

        equitable all at Defendant NEAL’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                       COUNT III
                            COMMON LAW FRAUD – SHERMAN NEAL

44.     Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-43 of this

        Complaint with the same force and effect as if fully set forth herein.

45.     For the months of January, February, March, April, May, June and July 2020, NEAL

        submitted remittance reports to the TRUST FUNDS and UNION which indicated that

        HOOKS did not employ any cement mason members under the CBA. (Exhibit 3).

46.     Each of the remittance reports were signed by NEAL. (Exhibit 3).

47.     By signing each of the remittance reports, NEAL attested to the language set forth below

        and the information provided in the remittance reports:

               EMPLOYER’S WARRANTY AND ACCEPTANCE: The undersigned
               employer hereby warrants that this report accurately states all hours
               worked by all Journeymen and Apprentices in its employ. In addition,
               the employer hereby agrees to be bound to the terms of the current
               collective bargaining agreement executed between the Cement Masons'
               Local 502, the Builders Association of Chicago, and the Concrete
               Contractors Association of Chicago and the Illinois Road Builders
               Association of Chicago. Further, the undersigned hereby expressly
               accepts and agrees to be bound by the trust agreements governing Cook
               County Cement Masons' Welfare, Pension, Savings and Apprentice
               Trust Funds, et al., and accepts all of the terms thereof with the intention
               of providing benefits to its Cement Masons.

        (Exhibit 3).

48.     NEAL remitted the zero-hour reports despite actually knowing that he had employed

        cement mason members during some or all of the months during the months of January,

        February, March, April, May, June and July 2020.




                                           Page 11 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 12 of 17 PageID #:12




49.     NEAL made a false statement of material fact by submitting zero-hour reports for January,

        February, March, April, May, June and July 2020.

50.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, knew that

        the zero-hour reports he remitted for January, February, March, April, May, June and July

        2020 were false.

51.     By submitting zero-hour reports, NEAL, in his capacity as the Manager, President and sole

        member of HOOKS, understood that the TRUST FUNDS and UNION would not take any

        action against HOOKS to collect the contributions and union dues it owed.

52.     Based on past experiences between HOOKS and the TRUST FUNDS and UNION, NEAL,

        in his capacity as the Manager, President and sole member of HOOKS, was aware that the

        TRUST FUNDS and UNION would seek to collect any monies owed directly from a

        general contractor or the owner if they were aware of hours being worked.

53.     Accordingly, NEAL, in his capacity as the Manager, President and sole member of

        HOOKS, understood that HOOKS would be able to receive distributions from Enlight for

        the work performed on CDOT’s Safe Routes to Schools initiative without the TRUST

        FUNDS and UNION seeking to intercept any payments.

54.     Based on zero-hour reports remitted by HOOKS for January, February, March, April, May,

        June and July 2020, the TRUST FUNDS and UNION did not take any action to collect

        directly from general contractors or owners. What’s more, the TRUST FUNDS and

        UNION justifiably relied on HOOKS’ zero-hour reports when they did not credit any hours

        for the work performed by HOOKS’ cement mason employees.

55.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, has

        squandered all of the money he received from Enlight for the work performed by HOOKS’




                                         Page 12 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 13 of 17 PageID #:13




        cement mason employees on CDOT’s Safe Routes to Schools initiative, and HOOKS does

        not have any money to pay the TRUST FUNDS and UNION.

56.     Pursuant to ERISA, the PENSION FUND OF CEMENT MASONS’ UNION LOCAL

        UNION NO. 502 (one of the TRUST FUNDS) is required to credit a participant for hours

        worked even if the employer fails to pay the contributions. Thus, the TRUST FUNDS are

        liable for an obligation to the participants of the PENSION FUND OF CEMENT

        MASONS’ UNION LOCAL UNION NO. 502 even if HOOKS fails to pay contributions

        to the TRUST FUNDS.

57.     By delaying the submission of the remittance reports to the TRUST FUNDS and UNION,

        HOOKS has been able to collect all monies due from Enlight, which will likely eliminate

        the TRUST FUNDS and UNION’s ability to collect contributions and union dues by

        asserting a lien on public funds pursuant to the Illinois Mechanics’ Lien Act, 770 ILCS

        60/23.

58.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, knowingly

        reported false zero-hour remittance reports, which essentially eliminated the TRUST

        FUNDS and UNION’s ability to collect from HOOKS, Enlight or CDOT. As a result, the

        TRUST FUNDS and UNION sustained damages in the amount of the unpaid contributions

        and union dues owed on behalf of HOOKS’ cement mason employees.




WHEREFORE, Plaintiffs respectfully request:

A.      That Judgment be entered in favor of the Plaintiffs and against Defendant NEAL in an

        unknown amount for contributions and union dues owed to the TRUST FUNDS and




                                         Page 13 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 14 of 17 PageID #:14




        UNION for the months of January 2020 through present resulting from the fraud committed

        by NEAL;

B.      That Defendant NEAL be ordered to pay reasonable attorneys’ fees and costs incurred by

        the Plaintiffs pursuant to Illinois law, the Collective Bargaining Agreement, Trust

        Agreements and 29 U.S.C. §1132(g); and

C.      That Plaintiffs have such other relief and further relief as the Court may deem just and

        equitable all at Defendant NEAL’s cost, pursuant to Illinois law and 29 U.S.C. §

        1132(g)(2)(E).


                                    COUNT IV
                   FRAUDULENT MISREPRESENTATION – SHERMAN NEAL

59.     Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-58 of this

        Complaint with the same force and effect as if fully set forth herein.

60.     For the months of January, February, March, April, May, June and July 2020, NEAL

        submitted remittance reports to the TRUST FUNDS and UNION which indicated that

        HOOKS did not employ any cement mason members under the CBA. (Exhibit 3).

61.     Each of the remittance reports were signed by NEAL. (Exhibit 3).

62.     By signing each of the remittance reports, NEAL attested to the language set forth below

        and the information provided in the remittance reports:

               EMPLOYER’S WARRANTY AND ACCEPTANCE: The undersigned
               employer hereby warrants that this report accurately states all hours
               worked by all Journeymen and Apprentices in its employ. In addition,
               the employer hereby agrees to be bound to the terms of the current
               collective bargaining agreement executed between the Cement Masons'
               Local 502, the Builders Association of Chicago, and the Concrete
               Contractors Association of Chicago and the Illinois Road Builders
               Association of Chicago. Further, the undersigned hereby expressly
               accepts and agrees to be bound by the trust agreements governing Cook
               County Cement Masons' Welfare, Pension, Savings and Apprentice
               Trust Funds, et al., and accepts all of the terms thereof with the intention


                                           Page 14 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 15 of 17 PageID #:15




               of providing benefits to its Cement Masons.

        (Exhibit 3).

63.     NEAL remitted the zero-hour reports despite actually knowing that he employed cement

        mason members during some or all of the months during the period of January, February,

        March, April, May, June and July 2020.

64.     NEAL made a false statement of material fact by submitting zero-hour reports for January,

        February, March, April, May, June and July 2020.

65.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, knew that

        the zero-hour reports he remitted for January, February, March, April, May, June and July

        2020 were false.

66.     By submitting zero-hour reports, NEAL, in his capacity as the Manager, President and sole

        member of HOOKS, intended that the TRUST FUNDS and UNION would not take any

        action against HOOKS to collect the contributions and union dues it owed.

67.     Based on past experiences between HOOKS and the TRUST FUNDS and UNION, NEAL,

        in his capacity as the Manager, President and sole member of HOOKS, was aware that the

        TRUST FUNDS and UNION would seek to collect any monies owed directly from a

        general contractor or the owner if they were aware of hours being worked.

68.     Based on zero-hour reports remitted by HOOKS for January, February, March, April, May,

        June and July 2020, the TRUST FUNDS and UNION justifiably did not take any action to

        collect directly from general contractors or owners. What’s more, the TRUST FUNDS and

        UNION relied on HOOKS’ zero-hour reports when they did not credit any hours for the

        work performed by HOOKS’ cement mason employees.




                                         Page 15 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 16 of 17 PageID #:16




69.     Accordingly, NEAL, in his capacity as the Manager, President and sole member of

        HOOKS, understood that HOOKS would be able to receive distributions from Enlight for

        the work performed on CDOT’s Safe Routes to Schools initiative without the TRUST

        FUNDS and UNION seeking to intercept any payments.

70.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, has

        squandered all of the money he received from Enlight for the work performed by HOOKS’

        cement mason employees on CDOT’s Safe Routes to Schools initiative, and HOOKS does

        not have any money to pay the TRUST FUNDS and UNION.

71.     Pursuant to ERISA, the PENSION FUND OF CEMENT MASONS’ UNION LOCAL

        UNION NO. 502 (one of the TRUST FUNDS) is required to credit a participant for hours

        worked even if the employer fails to pay the contributions. Thus, the TRUST FUNDS are

        liable for an obligation to the participants of the PENSION FUND OF CEMENT

        MASONS’ UNION LOCAL UNION NO. 502 even if HOOKS fails to pay contributions

        to the TRUST FUNDS.

72.     By delaying the submission of the remittance reports to the TRUST FUNDS and UNION,

        HOOKS has been able to collect all monies due from Enlight, which will likely eliminate

        the TRUST FUNDS and UNION’s ability to collect contributions and union dues by

        asserting a lien on public funds pursuant to the Illinois Mechanics’ Lien Act, 770 ILCS

        60/23.

73.     NEAL, in his capacity as the Manager, President and sole member of HOOKS, knowingly

        reported false zero-hour remittance reports with the intent to cause the TRUST FUNDS

        and UNION to justifiably refrain from taking timely action to collect from HOOKS,

        Enlight or CDOT.




                                         Page 16 of 17
      Case: 1:20-cv-06740 Document #: 1 Filed: 11/13/20 Page 17 of 17 PageID #:17




74.     As a result, the TRUST FUNDS and UNION sustained damages in the amount of the

        unpaid contributions and union dues owed on behalf of HOOKS’ cement mason

        employees.




WHEREFORE, Plaintiffs respectfully request:

A.      That Judgment be entered in favor of the Plaintiffs and against Defendant NEAL in an

        unknown amount for contributions and union dues owed to the TRUST FUNDS and

        UNION for the months of January 2020 through present resulting from NEAL’s fraudulent

        misrepresentations to the TRUST FUNDS and UNION;

B.      That Defendant NEAL be ordered to pay reasonable attorneys’ fees and costs incurred by

        the Plaintiffs pursuant to Illinois law, the Collective Bargaining Agreement, Trust

        Agreements and 29 U.S.C. §1132(g); and

C.      That Plaintiffs have such other relief and further relief as the Court may deem just and

        equitable all at Defendant NEAL’s cost, pursuant to Illinois law and 29 U.S.C. §

        1132(g)(2)(E).




                                                    Respectfully Submitted,
                                                    PENSION FUND OF CEMENT
                                                    MASONS’ UNION LOCAL UNION NO.
                                                    502 et al.
                                                    /s/ Lucas J. Habeeb - 6329755
                                                    One of Plaintiffs’ Attorneys
                                                    Johnson & Krol, LLC
                                                    311 S. Wacker Dr., Suite 1050
                                                    Chicago, IL 60606
                                                    (312) 757-5472
                                                    habeeb@johnsonkrol.com



                                         Page 17 of 17
